     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1339 Page 1 of 27



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREA BEACH,                                       Case No.: 19-CV-1179-WVG
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION FOR SUMMARY
                                                         JUDGMENT AND GRANTING
14   ANDREW SAUL, Commissioner of
                                                         DEFENDANT’S CROSS-MOTION
     Social Security,
15                                                       FOR SUMMARY JUDGMENT
                                     Defendant.
16
                                                         [Doc. Nos. 25, 26.]
17
18
19         This is an action for judicial review of a decision by the Commissioner of Social
20   Security, Andrew Saul, denying Plaintiff Andrea Beach supplemental security income
21   (“SSI”) benefits under Title XVI of the Social Security Act (the “Act”) and Social Security
22   Disability Insurance under Title II of the Act. The parties have filed cross-motions for
23   summary judgment. For the reasons stated below, the Court DENIES Plaintiff’s motion for
24   summary judgment and GRANTS Defendant’s cross-motion for summary judgment.
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                                 19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1340 Page 2 of 27



1                   I.      OVERVIEW OF SOCIAL SECURITY CLAIM PROCEEDINGS
2          Pursuant to the Social Security Act, the Social Security Administration (“SSA”)
3    administers the SSI program. 42 U.S.C. § 901. The Act authorizes the SSA to create a
4    system by which it determines who is entitled to benefits and by which unsuccessful
5    claimants may obtain review of adverse determinations. Id. §§ 423 et seq. Defendant, as
6    Acting Commissioner of the SSA, is responsible for the Act’s administration. Id.
7    § 902(a)(4), (b)(4).
8    A.    The SSA’s Sequential Five-Step Process
9          The SSA employs a sequential five-step evaluation to determine whether a claimant
10   is eligible for benefits. 20 C.F.R. §§ 416.920, 404.1520. To qualify for disability benefits
11   under the Act, a claimant must establish (1) he or she suffers from a medically-
12   determinable impairment1 which can be expected to result in death or has lasted or can be
13   expected to last for a continuous period of twelve months or more and (2) the impairment
14   renders the claimant incapable of performing the work he or she previously performed or
15   any other substantially gainful employment that exists in the national economy. See 42
16   U.S.C. §§ 423(d)(1)(A), (2)(A); 1382(c)(3)(A).
17         A claimant must meet both requirements to qualify as “disabled” under the Act, id.
18   § 423(d)(1)(A), (2)(A), and bears the burden of proving he or she “either was permanently
19   disabled or subject to a condition which became so severe as to create a disability prior to
20   the date upon which [his or] her disability insured status expired.” Johnson v. Shalala, 60
21   F.3d 1428, 1432 (9th Cir. 1995). An administrative law judge (“ALJ”) presides over the
22   five-step process to determine disability. See Barnhart v. Thomas, 540 U.S. 20, 24-25
23   (2003) (summarizing the five-step process). If the Commissioner finds a claimant is
24
25
26
     1
27     A medically-determinable physical or mental impairment “is an impairment that results
     from anatomical, physiological, or psychological abnormalities, which can be shown by
28
     medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

                                                  2
                                                                                  19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1341 Page 3 of 27



1    disabled or not disabled at any step in this process, the review process is terminated at that
2    step. Corrao v. Shalala, 20 F.3d 943, 946 (9th Cir. 1994).
3          Step one in the sequential evaluation considers a claimant’s “work activity, if any.”
4    20 C.F.R. § 404.1520(a)(4)(i). An ALJ will deny disability benefits if the claimant is
5    engaged in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b).
6          If a claimant cannot provide proof of gainful work activity, the ALJ proceeds to step
7    two to establish whether the claimant has a medically severe impairment or combination
8    of impairments. The so-called “severity regulation” dictates the course of this analysis. Id.
9    §§ 404.1520(c), 416.920(c); see also Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987).
10         An ALJ will deny a claimant’s disability claim if the ALJ does not find a claimant
11   suffers from a severe impairment or combination of impairments which significantly limits
12   the claimant’s physical or mental ability to do “basic work activities.” 20 C.F.R.
13   § 404.1520(c). The ability to do “basic work activities” means “the abilities and aptitudes
14   necessary to do most jobs.” Id. §§ 404.1521(b), 416.921(b).
15         However, if the impairment is severe, the evaluation proceeds to step three. At step
16   three, the ALJ determines whether the impairment is equivalent to one of several listed
17   impairments which the SSA acknowledges are so severe as to preclude substantial gainful
18   activity. Id. §§ 404.1520(d), 416.920(d). An ALJ conclusively presumes a claimant is
19   disabled so long as the impairment meets or equals one of the listed impairments. Id.
20   § 404.1520(d).
21         Before formally proceeding to step four, the ALJ must establish the claimant’s
22   Residual Functional Capacity (“RFC”). Id. §§ 404.1520(e), 404.1545(a). An individual’s
23   RFC is his or her ability to do physical and mental work activities on a sustained basis
24   despite limitations from his or her impairments. Id. §§ 404.945(a)(1), 404.1545(a)(1). The
25   RFC analysis considers “whether [the claimant’s] impairment(s), and any related
26   symptoms, such as pain, may cause physical and mental limitations that affect what [the
27   claimant] can do in a work setting.” Id. §§ 404.1545(a)(1), 416.945(a)(1). In establishing a
28   claimant’s RFC, the ALJ must consider relevant evidence as well as the claimant’s

                                                   3
                                                                                    19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1342 Page 4 of 27



1    collection of impairments, including those categorized as non-severe. Id. § 404.1545(a)(3),
2    (e). If an ALJ does not conclusively determine a claimant’s impairment or combination of
3    impairments is disabling at step three, the evaluation advances to step four.
4          At step four, the ALJ uses the claimant’s RFC to determine whether the claimant
5    can perform the requirements of his or her past relevant work. Id. § 404.1520(f). So long
6    as a claimant has the RFC to carry out his or her past relevant work, the claimant is not
7    disabled. Id. § 404.1560(b)(3). Conversely, if the claimant either cannot perform or does
8    not have any past relevant work, the analysis presses onward.
9          At the fifth and final step of the SSA’s evaluation, the ALJ must verify whether the
10   claimant is able to do any other work considering his or her RFC, age, education, and work
11   experience. Id. § 404.1520(g). If the claimant can do other work, the claimant is not
12   disabled. However, if the claimant is not able to do other work and meets the duration
13   requirement, the claimant is disabled. Id. Although the claimant generally continues to have
14   the burden of proving disability at step five, a limited burden of going forward with the
15   evidence shifts to the SSA. At this stage, the SSA must present evidence demonstrating
16   that other work that the claimant can perform—allowing for his RFC, age, education, and
17   work experience—exists in significant numbers in the national economy. Id. §§ 404.1520,
18   1560(c), 416.920, 404.1512(f).
19   B.    SSA Hearings and Appeals Process
20         In accordance with Defendant’s delegation, the Office of Disability Adjudication
21   and Review administers a nationwide hearings and appeals program. SSA regulations
22   provide for a four-step process for administrative review of a claimant’s application for
23   disability payments. See id. §§ 416.1400, 404.900. Once the SSA makes an initial
24   determination, three more levels of appeal exist: (1) reconsideration, (2) hearing by an ALJ,
25   and (3) review by the Appeals Council. See id. §§ 416.1400, 404.900. If the claimant is not
26   satisfied with the decision at any step of the process, the claimant has sixty days to seek
27   administrative review. See id. §§ 404.933, 416.1433. If the claimant does not request
28

                                                   4
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1343 Page 5 of 27



1    review, the decision becomes the SSA’s—and hence Defendant’s—binding and final
2    decree. See id. §§ 404.905, 416.1405.
3          A network of SSA field offices and state disability determination services initially
4    process applications for disability benefits. The processing begins when a claimant
5    completes both an application and an adult disability report and submits those documents
6    to one of the SSA’s field offices. If the SSA denies the claim, the claimant is entitled to a
7    hearing before an ALJ in the SSA’s Office of Disability Adjudication and Review. Id.
8    §§ 404.929, 416.1429. A hearing before an ALJ is informal and non-adversarial. Id.
9    § 404.900(b).
10         If the claimant receives an unfavorable decision by an ALJ, the claimant may request
11   review by the Appeals Council. Id. §§ 404.967, 416.1467. The Appeals Council will grant,
12   deny, dismiss, or remand a claimant’s request. Id. §§ 416.1479, 404.979. If a claimant
13   disagrees with the Appeals Council’s decision or the Appeals Council declines to review
14   the claim, the claimant may seek judicial review in a federal district court. See id.
15   §§ 404.981, 416.1481. If a district court remands the claim, the claim is sent to the Appeals
16   Council, which may either decide the matter or refer it to another ALJ. Id. § 404.983.
17                                       II.   BACKGROUND
18   A.    Procedural History
19         Plaintiff is a 41-year-old woman who alleges she is too disabled to work. (AR 58.)
20   On October 9, 2014, Plaintiff filed a Title II application for a period of disability and
21   disability insurance benefits. (AR 17, 221-22.) She also filed a Title XVI application for
22   supplemental security income on October 9, 2014. (AR 17, 223-24.) In both applications,
23   Plaintiff alleged her disability began on June 1, 2013. (AR 17.) On February 17, 2015, the
24   SSA denied these initial claims. (AR 17, 120-23.) The SSA then denied her claims upon
25   reconsideration on July 10, 2015. (AR 17, 126-30.) Plaintiff requested a hearing before an
26   ALJ, which occurred on November 6, 2017. (AR 17, 37-57.) The ALJ issued an
27   unfavorable decision on March 6, 2018. (AR 14-36.) The Appeals Council denied
28

                                                   5
                                                                                   19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1344 Page 6 of 27



1    Plaintiff’s request for review on May 8, 2019. (AR 1-5.) On June 21, 2019, Plaintiff filed
2    the complaint in the instant case seeking review of the ALJ’s decision.
3    B.      Medical Overview
4            In February 2013, Plaintiff underwent an endoscopic third ventriculostomy at Cedars
5    Sinai Medical Center for an obstructive hydrocephalus2 and a posterior midbrain lesion.
6    (AR 362.) Before the surgery, Plaintiff took Percocet daily to control her worsening
7    headaches. (AR 439.) After the surgery, Plaintiff initially had great relief from headaches
8    and even stopped taking Percocet, but she subsequently experienced some headaches a few
9    weeks later. (AR 362.) Other post-op effects were weight gain and increased fatigue. (AR
10   426.)
11           In July 2013, Plaintiff had a cystoscopy with hydrodistention3 at UC San Diego for
12   her interstitial cystitis. (AR 440.) Before this, Plaintiff had pelvic pain, nocturia, urgency
13   and frequency. (AR 444.) The procedure helped alleviate these symptoms, but Plaintiff still
14   had an ache in her lower abdomen, “puffiness” in her bladder, and voided ten to twelve
15   times per day. (AR 448.) Despite this, the physician reported Plaintiff’s interstitial cystitis
16   mild and stable. (Id.) At this time, Plaintiff reported no fatigue. (AR 443.)
17           In August 2013, Plaintiff reported weight gain, joint pain and fatigue. (AR 449.)
18   Plaintiff stated it was difficult to exercise but had an active lifestyle running around after
19   her eleven-year-old child and remodeling her house. (Id.) One month later, Plaintiff
20   reported inflammation and swelling all over her body. (AR 452-53.) However, a physical
21   exam showed no muscular abnormalities, osteoarthritis or inflammatory arthritis. (AR
22
23
24   2
       Hydrocephalus is the buildup of too much cerebrospinal fluid in the brain. Normally, this
25   fluid cushions your brain. When you have too much, though, it puts harmful pressure on
     your brain. MEDLINE PLUS, https://medlineplus.gov/hydrocephalus.html.
26
     3
27    Hydrodistention is a procedure that fills your bladder with water. It is used to help find
     out what may be causing your bladder pain. IC NETWORK, https://www.ic-
28
     network.com/interstitial-cystitis-treatments/hydrodistention/.

                                                    6
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1345 Page 7 of 27



1    456.) Plaintiff had good range of motion in the shoulders, cervical spine, hips and knees.
2    (Id.) Progress notes by Gregory David Middleton, MD at this time indicated:
3          She was seen by Dr. Bartok in rheumatology in December, at that time
           expressing frustration at the lack of a diagnosis. She has had extensive workup
4
           including normal test of inflammation, negative rheumatologic tests, and one
5          borderline angiotension converting enzyme with 2 others having been normal.
           She’s had no evidence of sarcoidosis on imaging in the brain or elsewhere.
6
           Lumbar puncture has not suggested demyelinating disease or sarcoidosis or
7          infection or autoimmune disease . . . . I do feel that unquestionably a
           substantial part of the patient’s overall illness is [F]ibromyalgia. I explained
8
           to her that this is something that is separate from her brain mass, and does not
9          rule out having other problems as well, as it very frequently coexists with
           other conditions. Furthermore it is classic that the symptoms developed on
10
           both occasions after an event that caused her significant stress and decreased
11         physical activity at the same time.
12   (AR 454, 457.) After Plaintiff was diagnosed with Fibromyalgia, she arrived at her “Well
13   Woman Exam” the following month with no complaints. (AR 461.)
14         In November 2013, Plaintiff returned to UC San Diego due to frustration with lack
15   of weight loss despite exercising one hour per day. (AR 465.) Physical examination showed
16   Plaintiff weighed 172 pounds. (AR 469.) Plaintiff weighed 155 pounds prior to the
17   ventriculostomy. (AR 428.) Amir Zarrinpar, MD told Plaintiff to continue taking
18   Wellbutrin as an appetite suppressant and ordered a colonoscopy for Plaintiff’s
19   constipation symptoms, which was normal. (AR 470, 586.) Plaintiff again complained of
20   exhaustion and inflammation a few days later, asking to be put on new medication. (AR
21   471.) Dr. Middleton told Plaintiff that inflammatory disorders are not associated with
22   weight gain, and that her symptoms were likely related to Fibromyalgia. (AR 483.) Dr.
23   Middleton advised her to pursue slow steady improvement, because the frustration with
24   not achieving a perfect solution “is very counterproductive in fact making her worse.” (Id.)
25   ///
26   ///
27   ///
28   ///

                                                  7
                                                                                   19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1346 Page 8 of 27



1          In December 2013, Plaintiff complained of abdominal pain and inquired about
2    laparoscopy.4 (AR 505.) Because the pain was associated with movement, Plaintiff was
3    advised laparoscopy may not help and could have complications. (Id.) Plaintiff rated the
4    pain 4/10 at baseline and 5/10 during exacerbation. (AR 514.) Pelvic CT scans were
5    normal, and an MRI showed only mild thinning of the left acetabular articular cartilage
6    anterior. (AR 520, 643.) Dr. Zarrinpar suggested physical therapy and told Plaintiff the
7    etiology of her symptoms may never be known. (AR 520.) At this time, Plaintiff also self-
8    discontinued medications and had just restarted Elmiron,5 Percocet as needed, and
9    Gabapentin. (AR 506.) Later that month, Plaintiff had another cystoscopy with
10   hydrodistention and abdominal trigger point injections. (AR 749.) A few days later,
11   Plaintiff stated her pain score was 3/10. (AR 521.)
12         In March 2014, Plaintiff reported fatigue, body aches, and lower back pain that
13   began after washing her mother’s clothes. (AR 528.) Plaintiff stopped taking Gabapentin
14   and Wellbutrin and reported Amitriptyline6 caused her to “not be able to function.” (AR
15   529.) An MRI showed mild degenerative disc disease with no significant stenosis. (AR
16   530.) Dr. Middleton noted this is an indication of Fibromyalgia—minor anatomic problems
17   amplified by hypersensitivity. (AR 532.) Plaintiff spent the seventy-minute visit sitting
18   comfortably but suddenly displayed extreme pain when the nurse checked her. (Id.) Dr.
19
20
     4
21     A laparoscopy is a type of surgery that checks for problems in the abdomen or a woman’s
     reproductive system. Laparoscopic surgery uses a thin tube called a laparoscope. It is
22
     inserted into the abdomen through a small incision. An incision is a small a cut made
23   through the skin during surgery. The tube has a camera attached to it. MEDLINE PLUS,
     https://medlineplus.gov/lab-tests/laparoscopy/.
24
     5
25      This medication is used to treat pain/discomfort from a certain bladder disorder
     (interstitial cystitis). WEBMD, https://www.webmd.com/drugs/2/drug-14085/elmiron-
26
     oral/details.
27
     6
        Amitriptyline is used to treat symptoms of depression. MEDLINE PLUS,
28
     https://medlineplus.gov/druginfo/meds/a682388.html.

                                                  8
                                                                                19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1347 Page 9 of 27



1    Middleton noted Plaintiff “continues to not do what she needs to do” and instead devotes
2    energy “to trying to find a cure that does not exist.” (AR 531.) Plaintiff also claimed to
3    have done research on her symptoms and asked to be put on thyroid hormones. (AR 528.)
4    Plaintiff was advised she has no evidence of thyroid disease and although some people
5    claim thyroid medication helps Fibromyalgia, this is not accepted by experts and there is
6    considerable evidence of long-term harm. (AR 531.) Dr. Middleton stated:
7          Based on all of this I explained to her that in my opinion that it is
           counterproductive and more likely to lead to harm to prescribe additional
8
           medication at this time. Furthermore I feel that it would be enabling her to
9          continue with her denial of her true underlying problem and what she needs
           to do to get better. I explained to her that if her goal is to try different
10
           medication, I will not be the one to do it, and she will need to seek another
11         opinion or find another rheumatologist . . . . She again continues to look for
           other explanation of her symptoms rather than devoted her energy to
12
           consistency, lifestyle changes, prevention, and consistent daily exercise. She
13         continues to get herself in trouble by overdoing things that she is not used to
           doing and we spent time discussing this. She then expects a quick fix which
14
           unfortunately is not possible.
15
16   (AR 531.) Later that month, David Piccioni, MD stated Plaintiff would start a trial of Lyrica
17   and then Cymbalta if no improvement. (AR 540.)
18         In April 2014, Plaintiff complained of back pain that made it hard for her to sleep,
19   walk, sit, work and exercise. (AR 540-41.) The pain began after petting a dog on the floor.
20   (AR 546.) An MRI showed minimal disk space loss. (AR 640.) On April 1, Plaintiff stated
21   in the past week her pain had been 10/10 at its worst and 4/10 at its best. (AR 541.) Physical
22   therapy and chiropractic treatment “help[ed] some” with the pain, as did NSAIDs and
23   Flexeril for muscle spasms. (AR 546.) On April 15, Plaintiff stated that in the past week,
24   her pain had been 8/10 at its worst and 2/10 at its best. (AR 549.) During a physical exam
25   that day, Plaintiff was able to raise from a seated position without difficulty and ambulate
26   without assistance. (AR 478.) Plaintiff’s gait was not antalgic and forward flexion was to
27   thirty degrees. (Id.) She had normal range of motion in the neck, 5/5 strength bilaterally in
28   the upper and lower extremities, and a negative straight leg-raising test. (Id.) Later that

                                                   9
                                                                                    19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1348 Page 10 of 27



1    month, Plaintiff underwent left percutaneous radiofrequency ablation7 and responded well.
2    (AR 480.) In fact, Plaintiff reported 60% relief and was even reducing pain meds. (Id.)
3          In May 2014, Plaintiff came to UC San Diego with severe exhaustion after
4    consulting an outside endocrinologist and starting Levothyroxine.8 (AR 485.) Benjamin F.
5    Johnson, MD reviewed data from the endocrinologist and found elevated thymoglobulin
6    and TSH 5.8,9 but found other hormonal levels normal and cortisol borderline. (AR 492.)
7    Plaintiff later reported severe headaches, which improved with caffeine, and Dr. Piccioni
8    prescribed Midrin, which helped her in the past. (AR 555.) The next month, Plaintiff
9    described ankle swelling and hand and arm neuropathy when sleeping. (AR 556.) A brain
10   MRI indicated no change. (Id.) Dr. Johnson recommended stopping Effexor and
11   Gabapentin because Plaintiff was receiving no benefit. (AR 558.)
12         In June 2014, Plaintiff reported irritation in the mouth and vulvar region. (AR 559.)
13   Plaintiff suspected a yeast infection, as she had some previously. (Id.) The mouth lesions
14   were consistent with thrush, so Dr. Johnson prescribed Fluconazole and Nystatin mouth
15   wash. (AR 564.) Yeast infection symptoms thereafter resolved, however Plaintiff reported
16   bruising on her inner thigh. (Id.) Plaintiff reported she was gardening but denied injury.
17
18
     7
19     Radiofrequency ablation, also called rhizotomy, is a nonsurgical, minimally invasive
     procedure that uses heat to reduce or stop the transmission of pain. Radiofrequency waves
20
     ablate, or “burn,” the nerve that is causing the pain, essentially eliminating the transmission
21   of pain signals to the brain. This procedure is most commonly used to treat chronic pain
     and conditions such as arthritis of the spine (spondylosis) and sacroilitis. CLEVELAND
22
     CLINIC, https://my.clevelandclinic.org/health/treatments/17411-radiofrequency-ablation.
23
     8
      Levothyroxine is used to treat hypothyroidism (condition where the thyroid gland does
24
     not produce enough thyroid hormone). MEDLINE PLUS, https://medlineplus.gov/
25   druginfo/meds/a682461.html.
26   9
       The normal range for TSH is between 0.5 mU/l and 5.0 mU/l. A high TSH suggests your
27   thyroid is underactive (hypothyroid) and not doing its job of producing enough thyroid
     hormone. VERY WELL HEALTH, https://www.verywellhealth.com/understanding-
28
     thyroid-blood-tests-low-or-high-tsh-3233198.

                                                   10
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1349 Page 11 of 27



1    (AR 567.) She admitted to taking turmeric for inflammation and was advised to stop taking
2    it because of its blood thinning property, even though her platelet level was normal. (AR
3    567-68.) At this time, Plaintiff had no abdominal pain or urinary pain. (AR 566.)
4          In July 2014, Plaintiff returned for a follow up on her pain and expressed concern in
5    figuring out a solution. (AR 568, 570.) Dr. Johnson suggested immunology evaluation for
6    recurrent episodes of thrush, Lyrica to replace Gabapentin, Valium for anxiety, and
7    integrative medicine for symptom management. (AR 570.) The following month, Plaintiff
8    complained of fatigue and lower abdominal pain the day after her period. (AR 571.) Dr.
9    Johnson recommended repeat thyroid testing because elevated thyroid medicine can be
10   toxic. (AR 573.) Thyroid tests in August 2014 revealed TSH levels of 0.03, indicating
11   hyperthyroid. (AR 633.) After this, Plaintiff’s thyroid medication was decreased. (AR 579.)
12         In September 2014, Plaintiff returned to UC San Diego for testing so she could be
13   seen by an outside infectious disease specialist for Lyme Disease. (AR 576, 579.) At this
14   time, Plaintiff reported depression and decreased ability to concentrate, and suspected it
15   was due to the decrease in thyroid medication. (Id.) Dr. Johnson recommended treatment
16   for depression, which had become a dominant feature of her symptoms, and suggested
17   Cymbalta because of its neuropathic pain benefit. (AR 582.) Dr. Johnson completed the
18   labs required for the infectious disease specialist, as well as a cortisol stim test and thyroid
19   test. (Id.) Plaintiff’s thyroid levels were normal. (AR 597.) The cortisol stim test showed
20   her adrenocorticotropic hormone was also in the normal range, although slightly on the
21   lower end. (AR 596, 750-51.) The results for Lyme Disease were negative, but there was
22   an unknown interfering substance, and a new sample was suggested. (AR 598.)
23         In November 2014, Plaintiff reported multiple somatic complaints. (AR 728.)
24   Cymbalta was ordered but Plaintiff could not start it because she needed authorization. (Id.)
25   Plaintiff reported Lyrica, the other drug she tried for Fibromyalgia, made her more
26   depressed. (Id.) Plaintiff was taking medication for Lyme Disease, which was given to her
27   by an outside specialist. (Id.) Progress notes indicate the diagnosis was uncertain, but
28   Plaintiff stated the antibiotics helped with pain. (AR 720.) Plaintiff complained of brain

                                                    11
                                                                                      19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1350 Page 12 of 27



1    fog but reported no other neurological symptoms. (Id.) Plaintiff expressed concern about
2    having endocrine dysfunction because of her brain lesions, but Dr. Piccioni assured her
3    that her endocrine tests were negative. (AR 728.) Plaintiff also complained of pain and said
4    trigger point injections and PRFA helped her before. (AR 720.) In fact, Plaintiff previously
5    had six months of relief with PRFA. (AR 722.) Later that month, Plaintiff received pulse
6    radiofrequency thermocoagulation of the paravertebral facet joint nerves. (AR 735.)
7    Plaintiff also received abdominal trigger point injections. (AR 723.)
8          On April 7, 2015, Plaintiff complained of weight gain, purple lips and gums, fatigue,
9    dizziness, nausea, mild red rash on face, and a painful lump on her abdomen which hurt
10   more when menstruating and ovulating. (AR 739.) On this day, Plaintiff weighed 189
11   pounds. (AR 741.) In contrast, on April 29, 2015, Plaintiff denied “daytime somnolence or
12   fatigue,” reported no skin rashes and weighed 179 pounds. (AR 752, 755.) Plaintiff’s
13   exercise at this time consisted of walking fifteen minutes a day. (AR 753.) Plaintiff also
14   claimed she was “taking it easy,” but stated she was taking care of twenty-six Great Dane
15   puppies. (AR 757.) Dr. Middleton told Plaintiff that without consistency in her routine—
16   rather than overdoing it one day and resting other days—there are no interventions that are
17   likely to help. (AR 759.) Eduardo Grunvald, MD discussed weight loss medications with
18   Plaintiff and emphasized the importance of gradually escalating to a regular exercise
19   program and healthy circadian rhythm. (AR 756.) In addition, Dr. Grunvald addressed
20   Plaintiff’s concern about hypothalamic obesity based on her history with hydrocephalus:
21         The main hypothalamic center (arcuate nucleus) that regulates weight and
           appetite is adjacent to the third ventricle. However, there are aspects that do
22
           not support this diagnosis. Usually patients with hypothalamic obesity exhibit
23         dramatic accelerated weight gain immediately after the injury, associated with
           marked hyperphagia. Furthermore, her mother is approximately 100 pounds
24
           overweight, suggesting this patient likely had a common obesity, especially
25         since other endocrine disorders have been ruled out.
26   (AR 755.)
27   ///
28   ///

                                                  12
                                                                                  19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1351 Page 13 of 27



1          On April 23, 2015, a third endocrinologist saw Plaintiff to address her potential
2    endocrine disorder. (AR 746.) Karen C. McCowen, MD stated she could not find a unifying
3    endocrine diagnosis to explain Plaintiff’s symptoms, and that she had symptoms of both
4    hyper- and hypo-secretion of hormones.10 (AR 751.) An MRI of her abdomen and pelvis
5    was unremarkable. (AR 719.) John Robert Semo, MD recommended a laparoscopy to rule
6    out endometriosis if all tests were negative. (AR 745.)
7          On May 6, 2015, Plaintiff reported an interstitial cystitis flare and stated she was
8    voiding twenty times per day with only three ounces. (AR 759.) Plaintiff also stated her
9    nocturia and pain was worse. (AR 759.) Plaintiff was prescribed Elmiron, Heparin,
10   Lidocaine and “buffer instilled intravesically,”11 to which she had a good response. (Id.)
11   Later that month, Plaintiff complained of pain in the left hip radiating down her leg and
12   said she could not lift her leg completely. (AR 863.) Joshua Langert, MD stated he would
13   defer to Dr. Semo on the need for laparoscopy, however he did not recommend surgery to
14   look for a hernia because, if it existed, it was likely small as it had not been found on MRIs
15   or physical exam. (AR 867.)
16         On May 31, 2015, Plaintiff was seen for “easy bruising” and abnormal vWD (von
17   Willebrand disease) screening tests. (AR 868.) There were no active bruises, but Plaintiff
18   had a picture of an ecchymosis on her arm with an IV in it, which was taken when she was
19   in intensive care. (AR 869.) Plaintiff was told an elevated vWD panel would not lead to
20   easy bruising and NSAIDs were more likely contributing. (Id.) While explaining her
21   history, Plaintiff stated that since she was diagnosed with Fibromyalgia, she had felt as
22
23
     10
       Although Plaintiff’s TSH was 5.8 in May 2014 (AR 492), indicating hypothyroidism,
24
     her TSH was .03 in August 2014 (AR 750), indicating hyperthyroidism, and doctors
25   advised her to no longer take high dosages of levothyroxine because of the suppression of
     TSH levels. (AR 751.)
26
     11
27      Intravesical therapy involves instillation of a therapeutic agent directly into the bladder
     via insertion of a urethral catheter. AMERICAN UROLOGICAL ASSOCIATION,
28
     https://www.auanet.org/guidelines/intravesical-administration-of-therapeutic-medication.

                                                   13
                                                                                    19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1352 Page 14 of 27



1    though she was “reacting to her own body.” (Id.) Plaintiff also reported, “[w]hen my body
2    is inflamed, I’m totally fatigued . . . [t]hey thought I might have Lyme disease, but they
3    ruled that out.” (Id.)
4           In June 2015, Plaintiff was seen for weight management follow up and had gained
5    two pounds since her last visit. (AR 870.) Plaintiff reported eating healthy and walking on
6    a treadmill or elliptical for thirty minutes three times a week, but said the exercise increased
7    her groin pain. (Id.) Plaintiff had no other complaints and denied fatigue. (AR 871-72.) Dr.
8    Grunvald prescribed Qsymia. (AR 872.) The following month, Plaintiff reported 6% body
9    weight loss, weighing 169 pounds. (AR 877.) Plaintiff was still dealing with pelvic pain
10   but reported walking on a treadmill or elliptical for thirty minutes three to four times a
11   week. (Id.) Plaintiff again had no other complaints and felt well overall. (AR 877-78.)
12          In August 2015, Dr. Semo saw Plaintiff to discuss laparoscopy and indicated:
13          [T]he patient is overall doing well. She is frustrated by her pelvic pain but
            hopeful that this surgery will be diagnostic/therapeutic. Reports pain has been
14
            overall stable, with episodes around menstruation and ovulation. Reports
15          feeling that there is pain in her bladder and she is concerned that a prior
            bladder repair is being strained. She also request[s] cystoscopy at time of
16
            procedure. Otherwise, her chronic medical issues are stable and she has
17          received pre-op clearance by her PCP.
18   (AR 899.) Later that month, Plaintiff underwent a laparoscopy and was diagnosed with
19   endometriosis. (AR 926.) Only some of the endometriosis could be vaporized, so Plaintiff
20   was prescribed Lupron for the rest. (AR 929.) Plaintiff expressed concerns of weight gain
21   from this new hormonal medication because she had already plateaued at 169 pounds. (Id.)
22   Dr. Grunvald approved increasing Qsymia to the intermediate dose for two weeks. (AR
23   931.) At this time, Plaintiff had no complaints of weakness, constipation or headache and
24   felt well overall. (AR 930.)
25          In October 2015, Plaintiff stated she had insomnia and depression, tachycardia and
26   severe menstrual bleeding. (AR 938.) Dr. Semo substituted Lupron with Letrozole and
27   Norethindrone. (AR 947-48.) When Plaintiff came in a few days later, she did not have
28   insomnia or depressed mood, and her heart rate was better. (AR 949-50.) Because Plaintiff

                                                    14
                                                                                      19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1353 Page 15 of 27



1    was down to 160 pounds, Dr. Grunwald decreased Qsymia given her myriad of symptoms.
2    (AR 949-50.) Later that month, Plaintiff complained of nausea and stated she was “doing
3    juicing to help get something in but appetite quelled.” (AR 960.) At this time, Plaintiff
4    weighed 155 pounds. (AR 962.) Her heart rate was also high again. (AR 960.) Plaintiff was
5    taken off Norethindrone and symptoms slowly improved. (AR 965, 970.) Plaintiff claimed
6    to be on a high protein diet with fruits and vegetables but had a large iced latte in the exam
7    room. (AR 965.) Plaintiff was not back at the gym yet. (Id.) Dr. Grunvald advised her to
8    eliminate liquid calories and start regular physical activity. (AR 967.)
9          In December 2015, Plaintiff’s Letrozole was increased and she reported fatigue,
10   muscle pain, migraines and headaches. (AR 970-971, 977.) Plaintiff also passed blood clots
11   vaginally, but an ultrasound showed no evidence of thrombosis. (AR 833, 980.) Plaintiff
12   reported still having pelvic pain from her endometriosis but was doing yoga and
13   weightlifting. (AR 970, 974.) That same month, Plaintiff presented for evaluation of bumps
14   under her skin that were achy and itchy. (AR 972.) Aimee Marie Two, MD stated they
15   were angiolipomas and recommended excision. (AR 973.) The following month, Plaintiff
16   had one of them removed and left the clinic in good condition. (AR 982.) Plaintiff opted
17   for the forearm lesion because she reported heavy lifting as a caretaker. (AR 981.)
18         In February 2016, Plaintiff complained of increased fatigue, inflammation all over,
19   and pain in her left hip. (AR 984, 987.) Plaintiff reported feeling fat, although she only
20   weighed 148 pounds. (AR 984.) Progress notes indicate Plaintiff switched from Qsymia to
21   Topiramate. (AR 987.) Plaintiff was also under a lot of stress at this time—her father was
22   diagnosed with leukemia. (Id.) Dr. Johnson recommended discontinuation of Topiramate
23   and x-rays, which showed a normal pelvis and bilateral hips. (AR 989, 991-92.)
24         In March 2016, Plaintiff reported her pain had been progressively worsening but
25   denied injury or change in activity. (AR 999.) Plaintiff was still under emotional stress,
26   preparing her house for her sick father to stay with her and repairing a leaking roof. (Id.)
27   Plaintiff stated the pain was mostly in her low back and left hip, but her left knee was also
28   hurting. (Id.) Plaintiff rated her pain 6/10 and reported 70% improvement from previous

                                                   15
                                                                                    19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1354 Page 16 of 27



1    pain treatments. (AR 1000.) Plaintiff was able to raise from a seated position without
2    difficulty, gait was not antalgic, and Plaintiff was able to ambulate without assistance. (AR
3    1002-03.) X-rays revealed no abnormalities, but Plaintiff’s left hip was tender upon
4    physical examination. (AR 1003.) Plaintiff was given a left GT bursa injection, which
5    provided her with a 30% reduction in pain and improvement in function and mobility. (AR
6    1011.) Plaintiff also saw an orthopedic doctor, who recommended a lumbar epidural steroid
7    injection to address moderate foraminal stenosis, as well as left hip intra-articular injection,
8    although an MRI showed no significant pathology. (AR 1010.)
9          In April 2016, Plaintiff presented with continued pain in her lower back and left side,
10   which flared up after working on her roof and carrying tiles. (AR 1020.) Plaintiff rated her
11   pain 4/10. (Id.) Plaintiff was denied a steroid injection because she did not complete three
12   months of physical therapy first. (Id.) Plaintiff claimed she was unable to do physical
13   therapy due to both pain and time constraints from taking care of her sick father, and noted
14   she previously tried physical therapy for her back pain without much relief. (AR 1020.) At
15   this time, Plaintiff also reported fatigue and poor sleep but denied having any other
16   neurological, gastrointestinal or urinary symptoms. (Id.) Gregory Robert Polston, MD
17   recommended physical therapy and pain psychology. (Id.)
18         In June 2016, Plaintiff reported increased pain and stiffness in her hands. (AR 1031.)
19   She reported installing new flooring but was in too much pain to do additional exercise.
20   (AR 1030.) At this time, Plaintiff weighed 142 pounds and was still taking Qsymia. (Id.)
21   At the following visit, Plaintiff reported numbness in her arms and fingers. (AR 1033.) Dr.
22   Johnson suspected carpal tunnel from her work around the house and recommended
23   bracing and seeing an orthopedic hand doctor. (AR 1036.) An electromyography of upper
24   extremities showed abnormalities in bilateral median nerves from carpal tunnel syndrome.
25   (AR 1063-64.) A clinical comment stated Plaintiff’s bilateral hand numbness was
26   worsened by “pulling up carpet on the entire floor of a relatives [sic] home followed by
27   laying down plywood, pouring concrete, and using a lot of power tools to install hardwood
28   flooring[.]” (AR 1063.) Plaintiff completed one month of physical therapy for the back and

                                                    16
                                                                                      19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1355 Page 17 of 27



1    hip pain but had no significant improvement. (AR 1045.) A physical exam showed 5/5
2    bilateral lower extremity strength. (AR 1049.) Plaintiff’s pain score was 4/10 that day but
3    reported having a pain score of 8/10 that week. (AR 1046.) Pelvic MRIs demonstrated no
4    significant abnormalities, only mild gluteus medius tendonitis at GT insertion. (AR 1069.)
5    After continued physical therapy with no improvement, Plaintiff was approved for a left
6    GT bursa injection and left SI joint injection. (AR 1064, 1069.)
7          In August 2016, Dr. Johnson reported:
8          Multiple symptoms, many of which may have innocuous individual
           explanations, with multiple normal tests and only a few very slightly abnormal
9
           values. She is still very focused on the reality of her symptoms and finding a
10         cause for this, especially a treatable cause, so she can stop feeling this way
           and get back to normal. However, it is not clear to me that there is any
11
           substantial evidence for biologic disease. When strength in the left leg she
12         reportedly can’t move was tested as normal previously, she still insists on the
           symptom. I suspect this is somatization disorder, though she does have real
13
           conditions like endometriosis, hypothyroidism, some [degenerative disk
14         disease] in the spine, etc. It is very difficult to help her tease this apart and I
           have encouraged [cognitive behavioral therapy] for somatization but I’m not
15
           sure she’s ready to consider this. The [L]yme disease test was previously
16         equivocal so we’ll repeat this.
17   (AR 1073.) Another Lyme Disease test produced negative results. (AR 1083.)
18         In September 2016, Plaintiff returned to UC San Diego for vaginal discharge and
19   change in vaginal odor. (AR 1092.) Plaintiff tested positive for bacterial vaginosis. (AR
20   1097.) Plaintiff otherwise felt well and had no constipation, headaches, weakness, insomnia
21   or depressed mood. (AR 1091.) Two months later, however, Plaintiff reported having
22   migraines and sudden fatigue, depression and paranoia. (AR 1099.) Plaintiff contended she
23   “will be totally fine for awhile, then all of a sudden [her] body goes on [the] fritz.” (Id.)
24   Plaintiff was referred to psychiatry for the emotional component of these episodes. (AR
25   1101.)
26         In January 2017, Plaintiff requested another SI joint injection, and reported 70%
27   relief in pain and improvement in function from the injection in September 2016. (AR
28   1113.) Plaintiff reported her low back had recently “flared up with no specific inciting

                                                   17
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1356 Page 18 of 27



1    event.” (Id.) Her pain score was 4/10 and her highest score that week was 9/10. (Id.) The
2    next month, she reported 30% relief in pain after the SI joint injection. (AR 1117.) Plaintiff
3    also reported dizziness and sleepiness, but these symptoms improved. (Id.) She continued
4    to complain of back pain radiating down the left leg and pelvic pain. (Id.) Plaintiff’s pain
5    score that day was 5/10. (AR 1118.) She underwent a psychiatric evaluation later that
6    month and was diagnosed with a mood disorder and chronic pain. (AR 1132.) Plaintiff
7    claimed, “the pain interferes with every possible activity in her life and she can only live
8    with a ‘0’ level.” (AR 1131.) Dr. Grunvald indicated there is a “strong psychogenic
9    component to her somatic complaints.” (AR 1137.) However, Plaintiff refused to do
10   therapy because of “bad memories” when she was younger. (AR 1146.)
11         In July 2017, Plaintiff had another laparoscopy for endometriosis at City of Hope
12   National Medical Center, which improved her pain and allowed her to decrease narcotics.
13   (AR 1214.) Three months later, Plaintiff saw Dr. Grunvald for weight management. (AR
14   1160.) Plaintiff had gained 10 pounds and reported achy joints but had no other complaints.
15   (AR 1160, 1165.) Dr. Johnson prescribed a low dose of diuretic and recommended x-rays,
16   which came back normal. (AR 1168-69.) Progress notes at this time indicate Plaintiff had
17   chronic fatigue and headache, but improved constipation and pelvic pain. (AR 1162.)
18   C.    Consultative Examining Expert Evidence
19         Psychiatrist Kathy A. Vandenburgh, Ph.D., evaluated Plaintiff on January 26, 2015,
20   at the request of Disability Determination Services. (AR 692.) The evaluation indicated:
21         The claimant’s primary disability at this time is physical in nature. Her
           cognitive and memory abilities are adequate to perform simple, detailed, and
22
           complex tasks. She was able to attend and concentrate adequately during the
23         evaluation. However, she did appear to be extremely fatigued, especially
           towards the end of the evaluation, and could not stop yawning, which would
24
           likely cause problems maintaining employment and working eight hours per
25         day, five days per week.
26   (AR 698-99.) This evaluation also indicated Plaintiff had “‘good days’ and ‘bad days.’”
27   (AR 695.) Although Plaintiff told the psychiatrist she does not do many activities because
28   of exhaustion, Plaintiff stated she drives to the store if she feels well enough, visits friends,

                                                    18
                                                                                       19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1357 Page 19 of 27



1    manages her money, dresses independently, does dishes and laundry, sweeps, and takes
2    her son to school two days out of the week. (AR 696.) During the interview, Plaintiff was
3    pleasant, cooperative, alert, and appeared to understand questions. (Id.) Plaintiff was able
4    to focus on tasks and needed no supervision to persist at tasks. (Id.) Plaintiff appeared
5    overwhelmed and slightly depressed. (Id.) Plaintiff had no history of receiving outpatient
6    mental health treatment or psychiatric hospitalization. (AR 694.) Plaintiff could recall
7    adequate details about her history. (AR 696.) The psychiatrist noted there were no mental
8    health limitations to her ability to complete tasks and sustain an ordinary routine, but she
9    suggested a specialist comment on her physical conditions, including fatigue. (AR 699.)
10   D.    Plaintiff’s Testimony
11         Plaintiff testified at the hearing that she is unable to work due to chronic pain. (AR
12   41.) She reported having low-grade headaches every day and migraines five or six times a
13   month. (Id.) She also complained of body aches, weakness and fatigue due to myalgia,
14   myositis, and/or Fibromyalgia. (AR 42.) Plaintiff reported still having severe pelvic pain
15   despite surgery. (AR 43.) Plaintiff testified to having endometriosis and interstitial cystitis,
16   which both contribute to the pain. (AR 44.)
17         Plaintiff had surgery to remove a brain mass in 2013. (AR 44.) She experienced
18   intense migraines prior to the surgery and admitted to having some improvement after the
19   surgery. (AR 44-45.) Plaintiff testified that the brain mass still appears in MRIs. (AR 45.)
20         Plaintiff reported that, although it is painful, she still does chores around the house,
21   drives and goes grocery shopping. (AR 47.) She also stated she is not able to lift heavy
22   items, but she can put milk in the cart. (AR 50.)
23   E.    ALJ’s Findings
24         At step one of the sequential evaluation process described above, the ALJ found
25   Plaintiff had not engaged in substantial gainful activity since June 1, 2013, the alleged onset
26   date. (AR 19.) At step two, the ALJ found severe impairments of: residuals of
27   hydrocephalus with headaches and lightheadedness, degenerative changes of the spine,
28   unspecified myalgia and myositis, interstitial cystitis, obesity, and organic and depressive

                                                    19
                                                                                      19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1358 Page 20 of 27



1    disorders. (AR 20.) At step three, the ALJ found Plaintiff did not have an impairment or
2    combination of impairments that met or medically equaled the severity of one of the listed
3    impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (AR 21.)
4             In the ALJ’s RFC assessment between steps three and four, he found Plaintiff could
5    perform light work as defined in 20 C.F.R. §§ 404.1567(b), 416.967(b) except and meaning
6    the claimant could lift/carry twenty pounds occasionally, ten pounds frequently; stand/walk
7    for six hours in an eight hour workday; occasionally climb ramps/stairs; never climb
8    ladders, ropes, or scaffolds; occasionally stoop, kneel, crouch, and crawl; avoid
9    concentrated exposure to extreme cold temperatures, loud noise, unprotected heights,
10   vibration, and moving and dangerous machinery. (AR 23.) Additionally, Plaintiff could
11   understand, remember and carry out simple instructions and tasks; and should not work in
12   a setting which includes constant regular contact with the general public or more than
13   infrequent handling of customer complaints. (AR 23.)
14            At step four, the ALJ found Plaintiff could not perform her past relevant work. (AR
15   29.) At step five, the ALJ found many jobs exist which Plaintiff can perform. (AR 29.)
16                                   III.   STANDARD OF REVIEW
17            A district court will not disturb the Commissioner’s decision unless it is based on
18   legal error or not supported by substantial evidence. Smolen v. Chater, 80 F.3d 1273, 1279
19   (9th Cir. 1996)12 (citing Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989). Substantial
20   evidence means more than a scintilla, but less than a preponderance. Id. Substantial
21   evidence is that which a reasonable mind would consider enough to support a conclusion.
22   Id. The ALJ is responsible for determining credibility, resolving conflicts in medical
23   testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir.
24   1995). If the evidence is subject to more than one rational interpretation, the ALJ’s
25   conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
26
27
28   12
          Smolen has been superseded on other grounds by 20 C.F.R. §§ 416.929, 404.1529(c)(3).

                                                   20
                                                                                   19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1359 Page 21 of 27



1                                        IV.   DISCUSSION
2          Plaintiff challenges the ALJ’s unfavorable decision on the grounds that the ALJ
3    failed to consider Plaintiff’s limitations resulting from her subjective experiences of pain
4    and impairments of Lyme Disease, Fibromyalgia and Chronic Fatigue Syndrome. The
5    Court addresses each assignment of error in turn.
6    A.    The ALJ Articulated Clear and Convincing Reasons to Reject Plaintiff’s
7          Subjective Symptom Testimony.
8          Plaintiff contends the ALJ did not address her pain in determining her RFC. In
9    addition, Plaintiff claims the record supports a finding of chronic pain. Defendant contends
10   the ALJ carefully considered all evidence and found Plaintiff’s daily activities, treatment
11   history, and doctors’ opinions undermine Plaintiff’s allegations of pain.
12         1.       Applicable Law
13         An ALJ cannot be required to believe every allegation, or else benefits would be
14   available for the asking, which would be contrary to 42 U.S.C. § 423(d)(5)(A). Fair, 885
15   F.2d at 603. Congress explicitly prohibits granting benefits based solely on subjective
16   complaints. 42 U.S.C. § 423(d)(5)(A) (“An individual’s statement as to pain or other
17   symptoms shall not alone be conclusive evidence of disability.”); see also 20 C.F.R.
18   § 404.1529(a) (“[S]tatements about your pain will not alone establish that you are
19   disabled.”).
20         An ALJ must give specific, clear and convincing reasons for rejecting a claimant’s
21   testimony when a medical impairment has been established and there is no evidence of
22   malingering. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quotation and citation
23   omitted). An ALJ properly discounts credibility if there is support in the record specific
24   enough to ensure he did not “arbitrarily discredit” the testimony. Bunnell v. Sullivan, 947
25   F.2d 341, 345-46 (9th Cir. 1991) (quotation and citation omitted). Contradiction between
26   a claimant’s subjective testimony and the medical record is enough to reject a claimant’s
27   allegations of pain. Johnson, 60 F.3d at 1434 (citation omitted).
28

                                                  21
                                                                                  19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1360 Page 22 of 27



1          The ALJ may consider the following factors to determine credibility of a claimant’s
2    allegations of pain: daily activities; nature, location, onset, duration, frequency, radiation,
3    and intensity of pain; precipitating and aggravating factors; type, dosage, effectiveness, and
4    adverse side-effects of medication; treatment other than medication; and functional
5    restrictions. Bunnell, 947 F.2d at 346 (quoting SSR 88-13, 1988 SSR LEXIS 14, *7-8).
6          2.     Court’s Ruling
7          Here, the ALJ found “[a]fter careful consideration of the evidence, . . . [Plaintiff’s]
8    medically determinable impairments could reasonably be expected to cause some of the
9    alleged symptoms,” and the ALJ made no mention of malingering. (AR 24.) Therefore,
10   this Court’s task is to determine whether the ALJ’s findings concerning the intensity,
11   persistence and limiting effects of Plaintiff’s pain is supported by substantial evidence
12   under the clear and convincing standard. Carmickle v. Comm’r, SSA, 533 F.3d 1155, 1161
13   (9th Cir. 2008).
14         Although lack of medical evidence may not solely form the basis for discounting
15   complaints of pain, the ALJ may consider it as a factor in his credibility analysis. Burch v.
16   Barnhart, 400 F.3d at 681 (holding the ALJ properly considered x-rays which showed no
17   disc herniation or nerve root impingement). Here, the ALJ concluded that although Plaintiff
18   complained of pain throughout her body, there is little in the record to support the severity
19   of this alleged pain. (AR 25.) The medical record indicates Plaintiff has chronic pelvic pain
20   from interstitial cystitis and chronic back pain from myalgia and myositis. (AR 484-485,
21   513.) However, Plaintiff’s doctor noted she “continues to complain of multiple symptoms
22   with multiple normal tests and only a few very slight abnormal values.” (AR 26.) The ALJ
23   points to several examples of this. First, when strength in the leg she reportedly could not
24   move was tested as normal, Plaintiff still insisted on the symptoms. (Id.) Second, an MRI
25   of Plaintiff’s spine in 2012 showed only mild degenerative changes without significant
26   stenosis or neural compromise. (AR 25.) Third, an MRI of Plaintiff’s left hip in 2013
27   showed only mild thinning of the left acetublar articular certilage anterior superiority, and
28

                                                   22
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1361 Page 23 of 27



1    x-rays in 2016 revealed a normal pelvis and bilateral hips. (Id.) The ALJ did not err in his
2    findings regarding the lack of medical evidence.
3          Although Plaintiff objects to the ALJ’s consideration of her daily activities, it is well
4    established the ALJ may rely on evidence of daily activities to find a claimant’s allegation
5    of pain incredible. Burch, 400 F.3d at 681; see also Fair, 885 F.2d at 603 (“[I]f, despite his
6    claims of pain, a claimant is able to perform household chores and other activities that
7    involve many of the same physical tasks as a particular job, it would not be farfetched for
8    an ALJ to conclude that the claimant’s pain does not prevent the claimant from working.”);
9    Bunnell, 947 F.2d at 346 (“SSR 88-13 lists a number of factors an adjudicator must
10   consider to determine the credibility of the claimant’s allegations of disabling pain. . . .
11   [This includes] daily activities.”). Here, the ALJ provided numerous examples of daily
12   activities that contradicted Plaintiff’s subjective complaints of pain. First, the ALJ pointed
13   out that Plaintiff had been renovating her house when she complained of a flare up in her
14   pain and neuropathy in the upper extremities. (AR 25-26.) Specifically, Plaintiff had been
15   working on her roof, laying tiles, pulling up carpet, laying down plywood, pouring
16   concrete, and using power tools to install hardwood flooring. (AR 25-26.) Second, the ALJ
17   noted Plaintiff had an active lifestyle running around after her eleven-year-old child and
18   taking care of twenty-six Great Dane puppies. (AR 28.) Lastly, the ALJ pointed out that
19   although Plaintiff reported continued pelvic pain, she was still doing yoga and light
20   weightlifting. (AR 20.) The ALJ did not err in considering Plaintiff’s daily activities.
21         Next, impairments which can be controlled effectively with treatment are not
22   disabling for the purpose of determining eligibility for SSI benefits. Warre v. Comm’r, 439
23   F.3d 1001, 1006 (9th Cir. 2005) (citation omitted). The ALJ considers medical history and
24   laboratory findings as a baseline when evaluating pain. 20 C.F.R. § 404.1529(a). Here, the
25   ALJ concluded Plaintiff’s history of improvement with certain medical treatments was
26   inconsistent with her alleged limitation due to pain. Specifically, the ALJ found lumbar
27   radiofrequency ablation and trigger point injections provided Plaintiff with six months of
28   pain relief, and other injections provided her with 70% pain relief and increased function

                                                   23
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1362 Page 24 of 27



1    and mobility. (AR 25-26.) The ALJ also noted Plaintiff’s interstitial cystitis was mild and
2    stable after a successful hydrodistention in July 2013. (AR 26.) Plaintiff points to no error
3    with the ALJ’s findings regarding her medical improvement and cites to no authority for
4    the unsupported assertion that an ALJ may not consider medical improvement. Instead,
5    Plaintiff claims it is inappropriate to infer “sustained improvement and capacity to work”
6    if no doctor has opined a claimant is capable of working. (Doc. No. 24 at 13.) This
7    argument fails because, as the Defendant points out, three physicians found Plaintiff
8    capable of performing simple repetitive tasks and two physicians found Plaintiff could
9    perform a limited range of light work. (Doc. No. 25-1 at 8.)
10         In conclusion, the ALJ articulated clear and convincing reasons for rejecting
11   Plaintiff’s complaints of pain. The ALJ cited numerous contradictions between Plaintiff’s
12   subjective statements about the intensity, persistence, and limiting effects of her pain and
13   the objective medical evidence. The ALJ properly concluded Plaintiff’s daily activities and
14   medical improvement were inconsistent with her testimony of pain.
15   B.    The ALJ Did Not Err in Excluding Impairments of Fibromyalgia, Lyme
16         Disease and Chronic Fatigue Syndrome.
17         Plaintiff contends the ALJ’s findings are not supported by substantial evidence
18   because he did not address her impairments of Fibromyalgia, Lyme Disease and Chronic
19   Fatigue Syndrome and how they affect her RFC. Defendant contends the ALJ properly
20   found the record lacked evidence to establish a medically determinable impairment for
21   Fibromyalgia. Defendant also contends the ALJ considered all Fibromyalgia symptoms
22   under the impairment of unspecified myalgia and myositis. Further, Defendant asserts that
23   Plaintiff failed to identify evidence showing a diagnosis of Lyme Disease or Chronic
24   Fatigue Syndrome.
25         1.     Fibromyalgia
26         Diagnoses alone do not establish functional limitations or disability. Moncada v.
27   Chater, 60 F.3d 521, 523 (9th Cir. 1995) (holding the medical evidence supported the
28   determination that the claimant was not disabled under the relevant regulation); see also

                                                  24
                                                                                   19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1363 Page 25 of 27



1    SSR 12-2P, 2012 SSR LEXIS 1, *3-4 (“We cannot rely upon the physician’s diagnosis
2    alone. The evidence must document that the physician reviewed the person’s medical
3    history and conducted a physical exam. We will review the physician’s treatment notes to
4    see if they are consistent with the diagnosis[.]”). In the present case, Plaintiff points to no
5    error regarding the ALJ’s decision not to rely on the physician’s diagnosis alone. Instead,
6    Plaintiff contends the ALJ “improperly used criteria one for fibromyalgia” and provides no
7    legal support for this contention. (Doc. No. 24 at 15.) In fact, the Social Security Ruling
8    Plaintiff points to merely states: “These sections provide two sets of criteria for diagnosing
9    [Fibromyalgia.]” (SSR 12-2P, 2012 SSR LEXIS *1, *4.) Contrary to Plaintiff’s assertion,
10   it does not explicitly state when one criterion must be used over the other. Further, Plaintiff
11   fails to explain how using the second criteria would have changed the ALJ’s decision since
12   any error would be harmless if it does not impact the ALJ’s ultimate disability conclusion.
13   Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006) (citation omitted).
14         In addition, an RFC finding need not explicitly consider all impairments so long as
15   all symptoms are considered in formulating the RFC. Hurter v. Astrue, 465 Fed. Appx.
16   648, 652-53 (9th Cir. 2012) (unpublished); see also SSR 12-2P, 2012 SSR LEXIS *1, *4
17   (“If we cannot find that the person has an MDI of [Fibromyalgia] but there is evidence of
18   another MDI, we will not evaluate the impairment under this Ruling. Instead, we will
19   evaluate it under the rules that apply for that impairment.”). Here, the ALJ considered
20   symptoms associated with Fibromyalgia under her impairment of unspecified myalgia and
21   myositis. (AR 21.)
22         In conclusion, the ALJ properly excluded the impairment of Fibromyalgia and
23   considered all symptoms under the impairment of unspecified myalgia and myositis.
24         2.     Lyme Disease
25         Plaintiff fails to show her physicians diagnosed her with Lyme Disease. The Code
26   of Federal Regulations specifically states Plaintiff is responsible for providing evidence for
27   the ALJ to use in making an RFC finding. 20 C.F.R. § 404.1545. In her MSJ, Plaintiff only
28   points to her own statements about treatment for Lyme Disease. (Doc. No. 24 at 14.)

                                                   25
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1364 Page 26 of 27



1    However, tests elsewhere in the record indicate Plaintiff did not have Lyme Disease. (AR
2    1083.) Therefore, the ALJ properly excluded the impairment of Lyme Disease.
3          3.     Chronic Fatigue
4          Plaintiff cites to nothing in the record which indicates a diagnosis of Chronic Fatigue
5    Syndrome. In her MSJ, Plaintiff claims two physicians made such a diagnosis, but the
6    record cites she provides reveals nothing of the sort. (Doc. No. 24 at 16.) In fact, this Court
7    reviewed the record and found multiple occasions on which Plaintiff denied having fatigue.
8    (AR 752, 872.) Nonetheless, the ALJ considered fatigue symptoms under her impairment
9    of depression and found Plaintiff’s daily activities contradict her alleged exhaustion. (AR
10   27.) This is sufficient to reject a claimant’s testimony of symptom intensity. Johnson, 60
11   F.3d at 1434 (citation omitted). Plaintiff points to no error with the ALJ’s findings
12   regarding fatigue symptoms under her impairment of depression. Therefore, the ALJ
13   properly excluded the impairment of Chronic Fatigue Syndrome and instead considered
14   fatigue as a symptom under the impairment of depression.
15   C.    Plaintiff is Not Entitled to Summary Judgment.
16         In addition to Plaintiff’s summary judgment motion, Defendant’s cross-motion for
17   summary judgment is pending before the Court. Defendant contends the ALJ’s RFC was
18   supported by substantial evidence and the ALJ articulated clear and convincing reasons for
19   rejecting Plaintiff’s subjective pain testimony.
20         As discussed above, the ALJ considered all Plaintiff’s symptoms and supported his
21   RFC determination with substantial evidence from the medical record. The ALJ properly
22   discredited Plaintiff’s credibility due to inconsistencies with her allegations of pain and the
23   objective medical evidence. Contrary to Plaintiff’s assertion, the ALJ properly considered
24   her daily activities and medical improvement. For these reasons, this Court DENIES
25   Plaintiff’s MSJ and GRANTS Defendant’s Cross-MSJ.
26   ///
27   ///
28   ///

                                                   26
                                                                                     19-CV-1179-WVG
     Case 3:19-cv-01179-WVG Document 27 Filed 07/28/20 PageID.1365 Page 27 of 27



1                                      V.    CONCLUSION
2            Based on the foregoing, Plaintiff’s MSJ is DENIED and Defendant’s Cross-MSJ is
3    GRANTED. The Clerk of Court is instructed to enter judgment accordingly and close the
4    case.
5    IT IS SO ORDERED.
6    DATED: July 28, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                27
                                                                              19-CV-1179-WVG
